Citation Nr: 0614878	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

Additional issues on appeal during the pendency of this 
claim, to include entitlement to service connection for a 
cervical spine, heart and gastrointestinal  disorders, were 
expressly withdrawn by the veteran in statements in February 
and May 2004.  Those claims are no longer before the Board.  

Additionally, the RO also denied service connection for right 
shoulder and right and left leg conditions and an increased 
rating for a service-connected lumbar spine disorder in an 
August 2004 rating decision.  The veteran was informed of 
this decision and his appellate rights in a letter that same 
month.  He has not indicated any intention to appeal this 
decision.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  


FINDING OF FACT

Competent medical evidence of a diagnosis of PTSD is not of 
record.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes here that letters containing 
discussion and recitation of the duty to notify and assist 
regulations were sent to the veteran in November 2002 and 
February 2003, prior to the March 2003 rating decision which 
denied service connection for PTSD.  The veteran submitted a 
notice of disagreement with that decision, and this appeal 
ensued.  He was issued a SOC in March 2004 which also the 
duty to notify and assist regulations.  Specifically, these 
documents notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  
Additionally, VA conducted an examination in August 2003.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonable contemplated by the 
application.  Dingess/Hartman, at 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for PTSD, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the claimant on these latter 
two elements, the Board finds no prejudice to her in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Based on the 
Board decision below, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran contends that he has PTSD, which is related to 
his service.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of a 
mental disorder, including PTSD, must conform to the criteria 
of Diagnostic and Statistical Manual for Mental Disorders.  
38 C.F.R. § 4.125.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The service medical records are negative for complaints, 
diagnoses, or treatment for, a psychiatric condition.  Post 
service private and VA records include VA examination reports 
from 1947 and 1949 and a private physician's statement dated 
in 1954 which are also negative for report of, or treatment 
for a psychiatric disorder.  Additional treatment records 
dated from the late 1980s through 2004 essentially show 
treatment for other ailments, but there are a few documents 
which are pertinent to the current claim.  The veteran filed 
for service connection for PTSD in September 2002.  In an 
October 2002 PTSD questionnaire, he noted that he had never 
received treatment for PTSD.  He had not been diagnosed with 
this condition, but he noted that his inservice stressors 
included the buzzing from bomb blitzes, crossing the English 
Channel and the landing at Normandy, and the guarding of 
prisoners of war (POWs).  A private record dated in September 
2001 includes a reference to slight depression.  

At an August 2003 VA psychiatric examination, to determine if 
he met the criteria for a diagnosis of PTSD, the examiner 
noted that he reviewed the claims file.  As for military 
history, the veteran related that he experienced much stress 
from the buzzing of bombs during blitzes.  The soldiers could 
hear them coming from miles away but were unable to determine 
what direction they were coming from in order to get to 
cover.  Frequently, fighter planes flew over and bombed them.  
There were also incidents when he was crossing the English 
Channel to land at Normandy Beach as they were fired upon.  
The guarding of POWs also caused him stress.  

On mental status evaluation, the veteran reported increased 
frustration in his interactions with others.  He also 
indicated increased agitation around traffic.  He also was 
impatient and easily annoyed.  He was sensitive to noises 
that related to buzz bombs, small arms fire, or fire 
fighters.  Additionally, any loud noises bothered him.  He 
avoided air shows as they set him off.  He was able to easily 
drop off to sleep, even though he awoke numerous times during 
the night to use the bathroom.  He denied any history of 
significant nightmares or dreams and denied flashbacks or 
intrusive negative recall of war memories.  He tended to 
avoid watching television or the news as it made him sad and 
frustrated in that he was helpless to do anything.  

The veteran said that there had been some decrease in social 
interacts over the last couple of years.  For the most part, 
he only interacted with close friends.  He was a member of 
numerous organizations, but no longer participated that much 
as he was too busy.  In the area of counseling, the veteran 
denied any history of anxiety or medication or counseling.  
He was somewhat resentful of his time in the military as he 
did not get to start up his career as a coach as had wanted 
too.  His experiences in the war were very overwhelming and 
had a great effect on his life.  On a typical day, he cooked 
his own breakfast, read the paper, and sometimes took a walk 
with his wife.  Social activities included going out to eat 
with his wife or with friends.  They played games at least 
two times a week at a club, and he continued to golf twice a 
week.  

The report reflects that the veteran accomplished a Geriatric 
Depression Rating Scale test and that his responses were 
representative of mild depression.  The examiner noted that 
the veteran had combat-related exposure during World War II 
and was involved with significant action, including the 
Battle of the Bulge and landing at Normandy, etc.  The 
veteran described himself as being fortunate because he did 
not have significant persistent reexperiencing of his 
military experiences such as nightmares or distressing 
dreams.  He had nightmares about twice per year and avoided 
the news and war coverage.  He had periods of irritation and 
agitation, but these did not appear to have risen to moderate 
to sever levels and never resulted in significant 
consequences.  The veteran indicated an exaggerated startle 
response and increased problems with concentration.  

The examiner concluded that PTSD was not shown.  In 
explanation, the examiner noted that while the veteran had 
described some inservice traumatic experiences, his reported 
history did not support a conclusion that the trauma caused 
clinically significant distress or impairment that rose to 
the level needed to provide a diagnosis of PTSD.  The final 
diagnosis was adjustment disorder secondary to financial and 
medical problems and adjustment to new living conditions.  

The entire claims file has been considered, but it is clear 
that a confirmed diagnosis has not been recorded.  Inasmuch 
as the August 2003 psychiatric examination report includes a 
diagnosis and opinion based on examination of the veteran, a 
review of his medical records, consideration of his reported 
stressors, and consideration of DSM-IV diagnostic criteria, 
the Board finds this examination report is entitled to great 
probative weight.  Moreover, the Board notes that there is no 
medical documentation of record showing a diagnosis of PTSD.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of PTSD, the claim must be denied.

The veteran's argument that he has PTSD of service origin was 
considered.  He is competent as a lay person to report on 
that which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, there is no evidence of 
record that he has specialized medical knowledge to be 
competent to offer medical opinion as to cause or etiology of 
the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD, and the claim must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for PTSD is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


